                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

STEVEN LEE HALL,
ADC #130281                                                            PLAINTIFF

V.                      CASE NO. 4:19-CV-160-JM-BD

BOYETTE, et al.                                                     DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 6th day of November, 2019.


                                              ________________________________
                                              UNITED STATES DISTRICT JUDGE
